DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing module in claims 1, 10 and 19; authentication module in claims 6-7 and 15-16; and timing module in claims 8-9 and 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7, 10-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz et al. (US 2011/0055901 A1) in view of Menezes et al. (“Handbook of Applied Cryptography”).
Regarding claim 1, Karaoguz discloses a mobile communication device (i.e., cell phone) (Fig. 1, element 30) comprising: 
	a Wireless Local Access Network (WLAN) module (inherent feature: the communication link between cell phone 30 and media source 14 at least one of…a WLAN communication link) (par. [0053]), wherein the WLAN module is configured to transmit a licensing request message to an authentication server (i.e., Media source 14) and receive a licensing request response from the authentication server (Fig. 2; par. [0057]); 
	a personal area network (PAN) module (inherent feature: the wireless communication between PDA 20 and cell phone 30 comprises…a personal area network (PAN)) (par. [0053]) (Fig. 1), wherein the PAN module is configured to receive a licensing request message from a client computer (i.e., PDA 20) and transmit a licensing request response to the client computer (Fig. 2; par. [0054], [0057]); 
	a timing module (inherent feature: clock); 
	a memory, wherein the memory is configured to store one or more licensing request messages (inherent feature: cell phone 30 receives an access request from PDA 20) (par. [0054]); 
	an authentication module operably coupled to the WLAN module, the PAN module, and the memory (i.e., group operations logic that validates access request received from PDA 20 and transmits access communication to media source 14) (Fig. 3; par. [0033]-[0034], [0057], [0063]-[0064]). 
	Karaoguz does not disclose receiving a licensing request message from a client computer (i.e., cell phone 30 receives access request 52 from PDA 20) (par. [0054]). Karaoguz does not disclose that the message is a time limited message. Menezes disclose making a message time limited by adding a timestamp to the message (pages 399-400). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karaoguz’s device to add a timestamp to the licensing request message from a client, as taught by Menezes. The motivation for doing so would have been to provide timeliness and uniqueness guarantees and to detect message replay.  Accordingly, the authentication module would be operably coupled to the timing module in order to verify the timestamp.
	Karaoguz does not explicitly disclose that the authentication module (i.e., group operations logic 94 in Fig. 3) is implemented as software. Karaoguz discloses, in another embodiment that group operations logic is a software component executed by a processing module (par. [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karaoguz’s to implement the authentication module as software. The advantages of software implementation approach are lower cost and easier update. Accordingly, such software authentication module would be controlled (i.e., executed) by a processor.
Regarding claim 2, Karaoguz further discloses a wireless carrier module operably coupled to the authentication module, wherein the wireless carrier module is adapted to communicate with a wireless carrier network, wherein the wireless carrier network is adapted to communicate with the authentication server (inherent feature: the communication link between cell phone 30 and media source 14 comprises at least one of a cellular communication link…) (par. [0046], [0053]).
Regarding claim 3, Karaoguz further discloses that the processing module is further configured to control the at least a portion of an authentication process based on an application configured for execution on the mobile communication device (i.e., each device of network group including cell phone 30 includes an application programming interface (API) 32. API 32 generally comprises an application specific interface between the group member devices 20-30 of network group 12 that supports media, service and/or resource sharing) (par. [0039]).
Regarding claim 4, Karaoguz further discloses an operating system module, wherein the operating system module includes the processing module (inherent feature of a cell phone).
Regarding claim 5, Karaoguz further discloses an operating system module, wherein the application is under at least partial control of the operating system module (inherent feature of computing devices including cell phones).
Regarding claims 6-7, Menezes further discloses determining whether a time limited message stored in the memory is stale, wherein a stale time limited message is a message that is no longer viable, and discarding the stale message (page 400).
Regarding claim 10, Karaoguz discloses a licensing verification intermediary device (i.e., cell phone) (Fig. 1, element 30) comprising:
	a wireless carrier module (inherent feature: the communication link between cell phone 30 and media source 14 at least one of…a cellular communication link) (par. [0053]), wherein the WLAN module is configured to transmit a licensing request message to an authentication server (i.e., Media source 14) and receive a licensing request response from the authentication server (Fig. 2; par. [0057]); 
	a personal area network (PAN) module (inherent feature: the wireless communication between PDA 20 and cell phone 30 comprises…a personal area network (PAN)) (par. [0053]) (Fig. 1), wherein the PAN module is configured to receive a licensing request message from a client computer (i.e., PDA 20) and transmit a licensing request response to the client computer (Fig. 2; par. [0054], [0057]); 
	a timing module (inherent feature: clock); 
	a memory, wherein the memory is configured to store one or more licensing request messages (inherent feature: cell phone 30 receives an access request from PDA 20) (par. [0054]); 
	an authentication module operably coupled to the wireless carrier module, the PAN module, and the memory (i.e., group operations logic that validates access request received from PDA 20 and transmits access communication to media source 14) (Fig. 3; par. [0033]-[0034], [0057], [0063]-[0064]). 
	Karaoguz does not disclose receiving a licensing request message from a client computer (i.e., cell phone 30 receives access request 52 from PDA 20) (par. [0054]). Karaoguz does not disclose that the message is a time limited message. Menezes disclose making a message time limited by adding a timestamp to the message (pages 399-400). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karaoguz’s device to add a timestamp to the licensing request message from a client, as taught by Menezes. The motivation for doing so would have been to provide timeliness and uniqueness guarantees and to detect message replay.  Accordingly, the authentication module would be operably coupled to the timing module in order to verify the timestamp.
	Karaoguz does not explicitly disclose that the authentication module (i.e., group operations logic 94 in Fig. 3) is implemented as software. Karaoguz discloses, in another embodiment that group operations logic is a software component executed by a processing module (par. [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karaoguz’s to implement the authentication module as software. The advantages of software implementation approach are lower cost and easier update. Accordingly, such software authentication module would be controlled (i.e., executed) by a processor.
Regarding claim 11, Karaoguz further discloses a Wireless Local Access Network (WLAN) module (inherent feature) operably coupled to the authentication module (i.e., group operations logic that validates access request received from PDA 20 and transmits access communication to media source 14) (Fig. 3; par. [0033]-[0034], [0057], [0063]-[0064]), wherein the WLAN is adapted to communicate with a Wide Area Network (WAN), wherein the WAN is adapted to communicate with the authentication server (Fig. 1; par. [0053]).
Regarding claim 12, Karaoguz further discloses that the processing module is further configured to control the at least a portion of an authentication process based on an application configured for execution on the licensing verification intermediary device (i.e., each device of network group including cell phone 30 includes an application programming interface (API) 32. API 32 generally comprises an application specific interface between the group member devices 20-30 of network group 12 that supports media, service and/or resource sharing) (par. [0039]).
Regarding claim 13, Karaoguz further discloses an operating system module, wherein the operating system module includes the processing module (inherent feature of a cell phone).
Regarding claim 14, Karaoguz further discloses an operating system module, wherein the application is under at least partial control of the operating system module (inherent feature of computing devices including cell phones).
Regarding claims 15-16, Menezes further discloses determining whether a time limited message stored in the memory is stale, wherein a stale time limited message is a message that is no longer viable, and discarding the stale message (page 400).
Regarding claim 19, Karaoguz discloses a mobile communication device (i.e., cell phone) (Fig. 1, element 30) comprising:
	an operating system module configured to control one or more applications on the mobile communication device (inherent feature of cell phones);
	a Wireless Local Access Network (WLAN) module (inherent feature: the communication link between cell phone 30 and media source 14 at least one of…a WLAN communication link) (par. [0053]), wherein the WLAN module is configured to transmit a licensing request message to an authentication server (i.e., Media source 14) and receive a licensing request response from the authentication server (Fig. 2; par. [0057]); 
	a personal area network (PAN) module (inherent feature: the wireless communication between PDA 20 and cell phone 30 comprises…a personal area network (PAN)) (par. [0053]) (Fig. 1), wherein the PAN module is configured to receive a licensing request message from a client computer (i.e., PDA 20) and transmit a licensing request response to the client computer (Fig. 2; par. [0054], [0057]); 
	a timing module (inherent feature: clock); 
	a memory, wherein the memory is configured to store one or more licensing request messages (inherent feature: cell phone 30 receives an access request from PDA 20) (par. [0054]); 
	an authentication module operably coupled to the WLAN module, the PAN module, and the memory (i.e., group operations logic that validates access request received from PDA 20 and transmits access communication to media source 14) (Fig. 3; par. [0033]-[0034], [0057], [0063]-[0064]). 
	Karaoguz does not disclose receiving a licensing request message from a client computer (i.e., cell phone 30 receives access request 52 from PDA 20) (par. [0054]). Karaoguz does not disclose that the message is a time limited message. Menezes disclose making a message time limited by adding a timestamp to the message (pages 399-400). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karaoguz’s device to add a timestamp to the licensing request message from a client, as taught by Menezes. The motivation for doing so would have been to provide timeliness and uniqueness guarantees and to detect message replay.  Accordingly, the authentication module would be operably coupled to the timing module in order to verify the timestamp.
	Karaoguz does not explicitly disclose that the authentication module (i.e., group operations logic 94 in Fig. 3) is implemented as software. Karaoguz discloses, in another embodiment that group operations logic is a software component executed by a processing module (par. [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karaoguz’s to implement the authentication module as software. The advantages of software implementation approach are lower cost and easier update. Accordingly, such software authentication module would be controlled (i.e., executed) by a processor. Karaoguz also discloses that the processing module is further configured to control the at least a portion of an authentication process based a command associated with at least one of the more applications (i.e., each device of network group including cell phone 30 includes an application programming interface (API) 32. API 32 generally comprises an application specific interface between the group member devices 20-30 of network group 12 that supports media, service and/or resource sharing) (par. [0039]).
Regarding claim 20, Karaoguz further discloses that at least one of the one or more applications is adapted to execute a licensing verification function (i.e., each device of network group including cell phone 30 includes an application programming interface (API) 32. API 32 generally comprises an application specific interface between the group member devices 20-30 of network group 12 that supports media, service and/or resource sharing including a licensing verification function) (par. [0039], [0057], [0063]-[0064]).
Allowable Subject Matter
Claims 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432